     CASE 0:18-cv-02874-ECT-ECW Document 32 Filed 08/18/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Chelsea I. B.,                                          File No. 18-cv-2874 (ECT/ECW)

                 Plaintiff,

v.                                                     ORDER ACCEPTING REPORT
                                                        AND RECOMMENDATION
Andrew Saul, Commissioner of
Social Security,

           Defendant.
________________________________________________________________________

       Magistrate Judge Elizabeth Cowan Wright issued a Report and Recommendation

on July 29, 2020. ECF No. 30. The Commissioner has filed a response noting no

objections to the Report and Recommendation [ECF No. 31], and it is therefore reviewed

for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir.

1996) (per curiam). Finding no clear error, and based upon all of the files, records, and

proceedings in the above-captioned matter, IT IS ORDERED THAT:

       1.        The Report and Recommendation [ECF No. 30] is ACCEPTED;

       2.        Plaintiff’s Motion for Attorney Fees Under the Equal Access to Justice Act

[ECF No. 24] is GRANTED and Plaintiff is hereby awarded $7,242.00 for reasonable

attorneys’ fees under the EAJA and $500.00 in costs from the Judgement Fund; and

       3.        In accordance with the EAJA, the fee award and costs are payable to Plaintiff

as the litigant and subject to offset to satisfy any preexisting debts that the litigant may owe

to the United States.
    CASE 0:18-cv-02874-ECT-ECW Document 32 Filed 08/18/20 Page 2 of 2




Dated: August 18, 2020           s/ Eric C. Tostrud
                                 Eric C. Tostrud
                                 United States District Court
